Citation Nr: 0826607	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In a statement received in September 2007 the veteran 
indicated that he no longer wanted a Board hearing.


FINDING OF FACT

Throughout the rating period on appeal, the veteran has had 
bilateral hearing loss manifested by no worse than level II 
hearing acuity in the right ear and level II hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.85, 
4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Under 38 U.S.C. § 5103(a) VA must, at a minimum, notify a 
claimant that, (1) to substantiate an increased rating claim, 
the evidence must demonstrate "a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life" and (2) that if 
an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.

The October 2005 VCAA letter in this case failed to provide 
the veteran with notice that to substantiate his claim the 
evidence may demonstrate the effect that the worsening of his 
condition has on his employment and daily life.  Vazquez-
Flores, supra.  The letter also failed to notify the veteran 
that if an increase in his disability was found, the 
disability rating would be assigned in accordance with the 
applicable diagnostic code.  Accordingly, the Board finds 
that VA has not provided adequate section 5103(a) notice to 
the veteran, and such notice error is presumptively 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007).  To overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated and that 
the error did not affect the essential fairness of the 
adjudication."  Sanders, 487 F.3d at 889.

The Board finds that the veteran has had a meaningful 
opportunity to participate in the adjudication of this claim 
such that essential fairness was assured.  A review of the 
evidence of record reveals that, in the January 2007 
statement of the case, the veteran was specifically notified 
of the evidence necessary to obtain higher disability ratings 
for his service-connected hearing loss disability.  
Importantly, the Board notes that the veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  The 
veteran has submitted argument and evidence in support of his 
claim, during the pendency of the appeal, which indicates 
actual knowledge of the information and evidence necessary to 
substantiate the claim.  Based on the foregoing, the Board 
finds that the veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating claim 
such that the essential fairness of the adjudication was not 
affected.  Sanders, supra.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA medical records and private 
treatment records.  The veteran has undergone examinations 
that have addressed the matters presented by this appeal.  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

By rating action in September 2003, service connection for 
bilateral hearing loss was established, and a noncompensable 
rating was assigned.  In August 2005 the veteran's claim for 
an increased rating for service-connected bilateral hearing 
loss was received.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign 
a Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the 
pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment for 
each ear.  38 C.F.R. § 4.85(e).

If puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher evaluation.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b).

In June 2005, the veteran underwent a VA audiological 
examination.  Relevant pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
5
50
60
LEFT
15
10
55
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 32.5 decibels in the right ear and 35 
decibels in the left ear.  Speech recognition ability was 96 
percent in the right ear and 100 percent in the left ear.  
However, the speech discrimination test used the Central 
Institute for the Deaf 22 Word List (W-22).  While the pre-
June 10, 1999, version of 38 C.F.R. § 4.85 did not require 
use of the Maryland CNC speech discrimination test, the 
current version, which is applicable in this appeal, does 
require use of the Maryland CNC speech discrimination test 
for rating purposes.  As such, the speech discrimination test 
findings are not probative for rating the disability at 
issue.

In November 2005 the veteran underwent a VA audiological 
examination.  The relevant pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
5
50
60
LEFT
10
5
50
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 31.25 decibels in the right ear and 32.5 
decibels in the left ear.  Speech recognition ability, using 
the Maryland CNC test, was 90 percent in the right ear and 90 
percent in the left ear.  The audiological findings 
correspond to a level II hearing in the right ear and level 
II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Under Table VII, a designation of level II hearing in the 
right ear and level II hearing in the left ear yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

In December 2005 the veteran underwent a VA audiological 
examination.  The relevant pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
5
50
60
LEFT
15
10
55
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 33 decibels in the right ear and 35 decibels 
in the left ear.  However, the speech discrimination test 
used the Central Institute for the Deaf 22 Word List (W-22).  
As noted above, the amended provisions of 38 C.F.R. § 4.85, 
applicable in this appeal, require use of the Maryland CNC 
speech discrimination test for rating purposes.  As such, the 
speech discrimination test findings are not probative for 
rating the disability at issue.

In November 2006 the veteran underwent another VA 
audiological examination.  The relevant pure tone thresholds, 
in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
10
5
50
60
LEFT
10
10
55
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 31.25 decibels in the right ear and 33.75 
decibels in the left ear.  Speech recognition ability was 94 
percent in the right ear and 94 percent in the left ear.  The 
audiological findings correspond to a level I hearing in the 
right ear and level I hearing in the left ear.  38 C.F.R. § 
4.85, Table VI.  Under Table VII, a designation of level I 
hearing in the right ear and level I hearing in the left ear 
yields a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the June 2005, November 2005, December 
2005, or November 2006 examination findings.  Pure tone 
threshold levels were neither 55 dB or higher at each of the 
four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, 
nor were they 30 dB or less at 1,000 hertz and 70 dB or more 
at 2000 hertz.  38 C.F.R. § 4.86(a) & (b).

The veteran has submitted reports of private audiological 
evaluations dated in June 2002 and June 2003.  The June 2002 
audiological report, however, contains uninterrupted results 
of his pure tone threshold evaluation.  The Board is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the veteran's current 
hearing loss disability.  Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (holding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).  
The June 2003 audiological evaluation is relevant as medical 
history only, as it predates the rating period on appeal 
which began in August 2004, pursuant to the increased rating 
claim received in August 2005.  Nevertheless, the reported 
findings on the June 2003 audiological evaluation correspond 
to level I hearing in both ears, which, as noted above, 
warrant a noncompensable rating under Diagnostic Code 6100.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss, and his 
statements and that of his wife, have been reviewed.  
However, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In other words, the Board is bound by law to apply 
VA's rating schedule based on the veteran's audiometry 
results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Based on the veteran's audiometry results, as applied to the 
schedular rating criteria, the preponderance of the evidence 
is against a compensable evaluation for bilateral hearing 
loss.  The Board has been mindful of the "benefit-of-the-
doubt" rule, but, in this case, there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that there is no suggestion that the 
veteran's bilateral hearing loss disability is so unusual as 
to require referral for extra-schedular consideration.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board has 
considered the Court's holding in Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In that decision, the Court noted 
that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.

Here, a review of the November 2005 audiological examination 
reflects that the examiner (audiologist) did provide an 
adequate description of the functional effects of the 
veteran's hearing loss.  In this regard, the November 2005 
examiner noted the veteran's complaints that he could hear 
sounds but not make out the words, and that he had difficulty 
hearing others on the phone.  As the veteran has been noted 
to have provided details of his hearing problem, the Board 
finds that the November 2005 examiner did elicit information 
from him concerning the functional aspects of his disability.  
However, the evidence also does not reflect that the 
disability at issue caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


